Citation Nr: 0836137	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an increased evaluation for a scar of the 
scalp, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from February 1953 to March 
1954. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board had remanded the appealed claim for additional 
development in August 2007, and the case now returns for 
further review.  The Board then also remanded a claim for 
secondary service connection for headaches, and that claim 
was granted by the RO in a May 2008 rating action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's scar of the scalp does not result in any 
impairment of functioning.  

2.  The veteran's scar of the scalp is not unstable.

3.  The veteran's scar of the scalp is superficial (not 
adherent to underlying tissue), and is productive of no more 
than localized pain or irritation.  

4.  The veteran's scar of the scalp is not manifested by 
visible or palpable tissue loss, or by distortion or 
asymmetry of any features, and does not bear any of the 
following characteristics of disfigurement:  scar five or 
more inches in length, scar at least one-quarter inch wide, 
scar surface contour elevated or depressed on palpation, scar 
adherent to underlying tissue, skin hypo- or hyper-pigmented 
in an area exceeding six square inches, skin texture abnormal 
in an area exceeding six square inches, underlying soft 
tissue missing in an area exceeding six square inches.  

5.  Special circumstances or disability due to the veteran's 
scar of the scalp, not adequately addressed by regular Rating 
Schedule criteria, are not shown.   


CONCLUSION OF LAW

The criteria for an evaluation above or in addition to the 10 
percent assigned for the veteran's scar of the scalp have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  

By a VCAA letter in March 2004, prior to the RO's initial 
adjudication of the claim on appeal for increased evaluation 
for scar of the scalp, the veteran was informed of the notice 
and duty to assist provisions of the VCAA, and was informed 
of the information and evidence necessary to substantiate his 
claim for increased evaluation for his scar of the scalp.  
The letter described the bases of review and the requirements 
to sustain the claim.  Also by the letter, the veteran was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

To whatever extent the initial VCAA letter may have been 
deficient in notifying the veteran or assisting in the claim, 
these deficiencies were cured by subsequent VCAA notice in 
February 2007, informing of the bases of review and the 
special criteria to support increased evaluation for the 
veteran's scar of the scalp.  This notice was followed by 
readjudication of the appealed claim in a May 2008 rating 
action granting a 10 percent evaluation for the scar of the 
scalp, and by a May 2008 SSOC.  Mayfield v. Nicholson, supra.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board finds that these requirements were adequately 
fulfilled by the above-noted VCAA letter in February 2007, 
and by the rating action and SSOC that followed thereafter.  
To the extent this latest notice prior to readjudication may 
have fallen short of the broadest interpretations of all 
requirements under Vazquez-Flores, the Board here finds that 
the veteran suffered no prejudice thereby.  Specifically, the 
veteran was informed that to substantiate the claim he must 
provide, or must ask the VA to obtain, medical or lay 
evidence showing worsening of the scar of the scalp and the 
effect on the veteran's work and regular functioning.  The 
veteran was also informed of the types of medical or lay 
evidence he may submit relevant to establishing entitlement 
to an increased evaluation.  

The veteran was informed by the VCAA letters of additional 
evidence which would further his claim, including 
specifically records of treatment or examination, or 
statements by others supportive of greater levels of 
disability.  By this notice the RO further fulfilled VCAA and 
Vazquez-Flores-type requirements.  VA cannot be faulted in 
its development efforts by any failure of the veteran to 
assist his claim to the greatest extent possible in response 
to notices and offers of assistance in furtherance of his 
claim.  The Board notes that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193.  See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

By issuing the VCAA letter in February 2007, by obtaining a 
further VA examination in April 2008, by addressing further 
statements by the veteran, and by issuance of a rating action 
and SSOC in May 2008, the RO satisfactorily completed the 
Board's August 2007 remand development requests.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Further, the RO appropriately requested and obtained 
indicated private medical records for which the veteran 
provided authorization, and informed the veteran of records 
obtained and, by implication, records not obtained, including 
by the appealed rating action, SOC, May 2008 rating action, 
and SSOC.  Hence, no further notice or assistance was 
required to obtain records from those or other sources.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

Recent VA examinations in June 2004 and April 2008, as 
discussed below, taken together, along with records of 
private treatment, are adequate for the Board's adjudication 
herein.  Private treatment records obtained do not indicate 
pertinent findings or treatment for disability as associated 
with the veteran's scar of the scalp.  Thus, the Board 
determines that the evidentiary record is adequate, and that 
no medical question remains, regarding the veteran's claim 
for increased rating.  A remand for an examination based on 
his unsubstantiated allegations of some other unspecified 
basis of compensation as related to his scar of the scalp 
would constitute an unreasonable delay and expenditure of 
scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").  Allegations that 
compensation should be afforded based on the veteran's 
headaches cannot be considered for an increased evaluation 
for the veteran's scar of the scalp, because headaches have 
been separately service connected by the RO, and hence 
consideration of them as a basis for a higher or separate 
evaluation for the veteran's scar of the scalp would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

The veteran submitted multiple written statements addressing 
his claim.  He was afforded, including by the VA Form 9 which 
he submitted in October 2005, the opportunity of a hearing to 
testify in support of his claim.  However, he expressly 
declined a hearing on that form.  Neither the veteran nor his 
representative has expressed a desire to further address his 
appealed claim that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."



II.  Claim for an Increased Rating for Scar of the Scalp

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the revised criteria in 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800, which are applicable in this case, a 10 
percent rating is assigned for disfigurement of the head, 
face, or neck with one characteristic of disfigurement.  The 
eight characteristics of disfigurement are: (1) Scar 5 or 
more inches (13 or more centimeters) in length; (2) Scar at 
least one-quarter inch (0.6 centimeters) wide at widest part; 
(3) Surface contour of scar elevated or depressed on 
palpation; (4) Scar adherent to underlying tissue; (5) Skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).

A 30 percent rating is assigned for disfigurement of the 
head, face, or neck with either visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.

Also under the revised rating criteria, a superficial scar is 
defined as one not associated with underlying soft tissue 
damage. A 10 percent rating is warranted for a superficial 
scar that is painful on examination. 38 C.F.R. § 4.118, DC 
7804.  No higher schedular rating is available based on 
tender or painful superficial scar.  Id.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The various criteria for evaluation of scars were found not 
to be duplicative.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in written submissions as 
well as in reports of medical treatment and examination.  
While such symptoms as pain and irritation may be to some 
degree inherently subjective, the Board looks to the 
veteran's statements as supported by more objective indicia 
of disability, including skin irritation, observable 
limitations of functioning, any appropriate test and X-ray 
findings, and conclusions of medical treatment professionals 
and examiners.  

The veteran's scar of the scalp has been assigned a 10 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7804, based on criteria requiring that the scar be 
superficial yet painful on examination to support a 10 
percent rating.  

The veteran's representative has argued that a rating should 
be considered based on limitation of function of an affected 
part, under 38 C.F.R. § 4.118, DC 7805, or based on 
disfiguring scar of head under 38 C.F.R. § 4.118, DC 7800, or 
on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1).   However, as discussed below, the Board finds 
that the preponderance of the evidence is against assignment 
of a higher or separate evaluation on any of these schedular 
bases other than the 10 percent assigned based on tender or 
painful scar under 38 C.F.R. § 4.118, DC 7804, and that 
referral for extraschedular consideration is not warranted.  

Upon VA examination in June 2004, the veteran conceded that 
he could not see where the scar was, but noted that he could 
feel the bump.  He contended that the scar bothered him, 
based on his suffering from diffuse headaches and his 
attributing those headaches to the scar.  He also noted that 
the scar felt sensitive when he combed over it with his comb.  
He reported having an episode of rawness and irritation of 
the scar at least once per year.  

The June 2004 examiner opined that the veteran's headaches 
were not attributable to the scar, because the headaches were 
diffuse and the scar was localized.  The RO has separately 
considered and granted service connection for headaches, and 
hence headaches may not be a basis for assignment of a higher 
rating for the veteran's scar, as that would amount to 
impermissible pyramiding under 38 C.F.R. § 4.14.  

The June 2004 examiner found no obvious skin defect from the 
scar, and noted that not only was the scar not disfiguring, 
it was not clearly visible.  Rather, the examiner found no 
visible scar on inspection, but did find a firm bump by 
palpation that was three to four millimeters in size.  The 
veteran indicated to the examiner that the place where he 
incurred the scar - as a result of a coffee cup blow to the 
head in service - was slightly to the right of midline at the 
top of his head.  The examiner noted that the scar affected 
less than one percent of his scalp, and he could not find a 
discrete scar on examination.  

Upon re-examination in April 2008, the veteran complained of 
a tender scar at the vertex of his scalp.  (The examiner 
noted other skin conditions that were unrelated to the scar 
of the scalp.)  The examiner observed a three-centimeter 
linear scar that was well healed at the vertex of the scalp, 
adjacent to a one-by-one-centimeter nodule.  The nodule was 
noted to be slightly tender to palpation.  The examiner noted 
that the linear scar and the nodule were white or whitish 
(the examiner used both terms).  Prior examinations noted 
that the veteran was African American, and hence his 
coloration might have caused a white or whitish scar to be 
visible.  However, there was no finding that the linear scar 
or nodule was disfiguring.  The examiner noted that no 
treatment was required for these scars.

While the recent VA examinations in June 2004 and April 2008 
appear to be in conflict, in the sense that the former found 
no visible scar and the latter found the veteran's scar of 
the scalp to be whitish, they are otherwise consistent in 
that characteristics of disfigurement under Diagnostic Code 
7800 were not observed, and the scar was otherwise not noted 
to be disfiguring.  The preponderance of the evidence is 
against any of the following eight indicia of disfigurement 
being present: scar five or more inches in length, scar at 
least one-quarter inch wide, scar surface contour elevated or 
depressed on palpation, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, skin texture abnormal in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches.  Diagnostic Code 7800.  The Board further 
finds that the preponderance of the evidence is against the 
service-connected scar of the scalp being otherwise 
disfiguring so as to warrant a compensable rating under DC 
7800 based on disfigurement of the head, face, or neck.  Id.  

The veteran has already been assigned a 10 percent evaluation 
for his scar of the scalp for the rating period beginning 
from the date of receipt of claim for increased rating, based 
on a superficial tender or painful scar.  A higher rating 
than the 10 percent assigned is not available on that 
schedular basis under 38 C.F.R. §  4.118, Diagnostic Code 
7804.  Without any indication of instability of the scar, or 
adherence to underlying tissue, or of the scar affecting 
functioning, the preponderance of the evidence is against an 
increased rating on any of these bases.  38 C.F.R. § 4.118, 
DCs 7803, 7805.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased or separate evaluation for 
the veteran's scar of the scalp, on any basis, from the 10 
percent assigned.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 rating assigned for the veteran's scar of the scalp 
reflects the most disabling this disorder has been since the 
October 31, 2002, date of receipt of claim for increase.  
Thus, the Board concludes that staged ratings for this 
disorder are not warranted.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Neither the veteran nor his representative has indicated on 
what basis an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) should be considered, and the evidentiary 
record also presents no such basis of consideration.  Rather, 
the service-connected scar of the scalp has already 
generously been assigned a 10 percent evaluation based on 
painful scar under Diagnostic Code 7804, where the weight of 
the evidence indicates that the scar is at worst mildly 
irritating.  There is no showing that any basis of disability 
rating not encompassed by the above-discussed schedular 
rating criteria is present in this case, so as to warrant 
consideration on an extraschedular basis.  The regulatory 
criteria for extraschedular consideration are as follows:

The governing norm in these exceptional cases is:  
A finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).  The evidence in this case does not 
approach any scenario even vaguely suggestive of a condition 
akin to one requiring hospitalization or one resulting in any 
interference with employment, or similar circumstances which 
would suggest that the veteran's scar of the scalp is not 
adequately addressed by schedular rating criteria.  Thus, the 
Board finds that referral for extraschedular consideration is 
not warranted.  


ORDER

An increased rating for scar of the scalp, rated 10 percent 
disabling, is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


